The defendant was charged with, and convicted of, having in possession intoxicating liquor for sale for beverage purposes, to wit, home brew beer. *Page 12 
                                   I.
He moved to quash the information on the ground that it charges no offense known to the law, because, under the Hood Act (No. 39 of 1921, § 4, par. 2, p. 43), "nothing in this act shall be construed to prevent a citizen who is a householder from brewing beer and fermenting wine for the use of himself and his family in his home and his bona fide guest entertained in such home."
The motion to quash was properly overruled; for the charge is that the defendant had the liquor in his possession for sale,
which is always forbidden by the statute. Cf. State v. Kimball,162 La. 242, 110 So. 336.
                                   II.
Defendant moved for a new trial on the ground that the state failed to offer any evidence of any sale, or attempt to sell, on the part of defendant, to which the trial judge says: "The testimony showed conclusively that the accused was guilty as charged, and the court so held."
Manifestly, if the evidence showed conclusively that the defendant was guilty as charged — i.e. with having the liquor in possession for sale — the trial judge must have had some testimony before him which convinced him that the defendant had the liquor in his possession for sale and not merely for the use of himself and family and bona fide guests in his home. And he is sole judge of the effect and sufficiency of the evidence as to the guilt or innocence of the accused; this court having no jurisdiction in that respect.
                                 Decree.  The judgment appealed from is therefore affirmed. *Page 13